 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 1 of 31



 1   XAVIER BECERRA
     Attorney General of California
 2   THOMAS S. PATTERSON
     Senior Assistant Attorney General
 3   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 4   GABRIELLE D. BOUTIN, SBN 267308
     R. MATTHEW WISE, SBN 238485
 5   Deputy Attorneys General
       1300 I Street, Suite 125
 6     P.O. Box 944255
       Sacramento, CA 94244-2550
 7     Telephone: (916) 210-6046
       Fax: (916) 324-8835
 8     E-mail: Matthew.Wise@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
 9   through Attorney General Xavier Becerra

10
                              IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13

14

15   STATE OF CALIFORNIA, by and through                      CASE NO. 5:20-cv-05169-LHK
     Attorney General Xavier Becerra, CITY OF
16   LOS ANGELES, CITY OF LONG BEACH,                         FIRST AMENDED COMPLAINT FOR
     CITY OF OAKLAND, LOS ANGELES                             DECLARATORY AND INJUNCTIVE
17   UNIFIED SCHOOL DISTRICT, COUNTY                          RELIEF
     OF LOS ANGELES,
18                                                            (Fourth and Fifth Claims for Relief –
                                            Plaintiffs,       Violations of Administrative Procedure Act)
19
                    v.
20

21   DONALD J. TRUMP, in his official capacity
     as President of the United States, WILBUR L.
22   ROSS, JR., in his official capacity as Secretary
     of the U.S. Department of Commerce; U.S.
23   DEPARTMENT OF COMMERCE; STEVEN
     DILLINGHAM, in his official capacity as
24   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU; DOES 1-100,
25
                                         Defendants.
26

27

28
                                                          1
                                                                                      First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 2 of 31



 1                                           INTRODUCTION

 2         1.    For 230 years, since the first national census in 1790, the United States has included

 3   in the census count not only citizens, but all immigrants, regardless of their legal immigration

 4   status.

 5         2.    The U.S. Constitution mandates this historical practice by requiring an “actual

 6   Enumeration” that “count[s] the whole number of persons in each State” for the purpose of

 7   apportioning members of the U.S. House of Representatives among the states. U.S. Const. art. I,

 8   § 2, cl. 3, and amend. XIV, § 2.

 9         3.    Thus, it is well settled that all persons residing in the United States must be counted

10   to fulfill the Constitution’s “actual Enumeration” mandate for congressional apportionment. See

11   U.S. Const. art. I, § 2, cl. 3, and amend. XIV, § 2; see also Evenwel v. Abbott, 136 S. Ct. 1120,

12   1127-29 (2016) (the Constitution requires the apportionment of Representatives based on the

13   “total population” in each state).

14         4.    Despite this historical practice and longstanding precedent, President Donald J.

15   Trump issued a Presidential Memorandum (Memorandum) on July 21, 2020, announcing a

16   purported “policy of the United States to exclude from the apportionment base aliens who are not

17   in a lawful immigration status.” Excluding Illegal Aliens From the Apportionment Base

18   Following the 2020 Census, 85 Fed. Reg. 44,679 (July 23, 2020) (attached as Ex. 1). The

19   Memorandum orders the Secretary of Commerce to take steps in furtherance of this unlawful

20   policy, including by reporting to the President information that would permit the President to

21   exclude undocumented immigrants from the apportionment count. Id. at 44,680.

22         5.    The Memorandum’s unprecedented policy and orders are unconstitutional and

23   otherwise unlawful. They threaten to seriously harm Plaintiffs State of California, City of Los

24   Angeles, City of Long Beach, City of Oakland, Los Angeles Unified School District (LAUSD),

25   and County of Los Angeles, including by depriving them of their rightful share of congressional

26   representatives and by depressing the 2020 Census count itself, which remains ongoing.

27

28
                                                      2
                                                                                   First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 3 of 31



 1         6.    Plaintiffs therefore seek declaratory, injunctive, mandamus, and other relief to

 2   prevent Defendants from taking any action to exclude undocumented immigrants from the 2020

 3   Census apportionment count.

 4                                     JURISDICTION AND VENUE
 5         7.    This Court has jurisdiction under 28 U.S.C. § 1331 (action arising under the laws of

 6   the United States), 28 U.S.C. § 1361 (action to compel officer or agency to perform duty owed to

 7   Plaintiff), and 5 U.S.C. §§ 701-706 (Administrative Procedure Act (APA)). An actual

 8   controversy exists between the parties within the meaning of 28 U.S.C. § 2201(a), and this Court

 9   may grant declaratory relief, injunctive relief, and other relief against the Defendants under 28

10   U.S.C. §§ 2201-2202 and 5 U.S.C. §§ 705-706.

11         8.    Venue is proper in this Court under 28 U.S.C. § 1391(e) because this is a judicial

12   district in which the Plaintiffs State of California and City of Oakland reside, and this action seeks

13   relief against federal agencies and officials acting in their official capacity.

14                                   INTRADISTRICT ASSIGNMENT
15         9.    Under Civil Local Rules 3-5(b) and 3-2(c), Plaintiffs allege that there is no basis for

16   assignment of this action to any particular location or division of this Court.

17                                                 PARTIES
18         10.   Plaintiff State of California, by and through Attorney General Xavier Becerra, brings

19   this action as a sovereign state in the United States of America. The Attorney General is the chief

20   law officer of the State and has the authority to file civil actions to protect public rights and

21   interests. Cal. Const. art. V, § 13; Cal. Gov’t Code § 12511. This challenge is brought under the

22   Attorney General’s independent constitutional, statutory, and common-law authority to bring suit

23   and obtain relief on behalf of the State.

24         11.   Plaintiff City of Los Angeles is a municipal corporation organized and existing under

25   the laws of the State of California.

26         12.   Plaintiff City of Long Beach is a municipal corporation organized and existing under

27   the laws of the State of California.

28
                                                        3
                                                                                        First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 4 of 31



 1         13.   Plaintiff City of Oakland is a municipal corporation organized and existing under the

 2   laws of the State of California.

 3         14.   Plaintiff LAUSD is a public entity duly existing under and by virtue of the laws of the

 4   State of California and operating as a public school district providing educational services in the

 5   County of Los Angeles, California.

 6         15.   Plaintiff County of Los Angeles is a political subdivision of the State of California.

 7         16.   Plaintiffs will suffer numerous, concrete harms from Defendants’ actions described in

 8   this Complaint. Plaintiffs will likely lose at least one seat in the U.S. House of Representatives

 9   and, thus, at least one presidential elector in the Electoral College. Plaintiffs’ share of political

10   power—and consequently, their share of federal funding—will be diminished. Plaintiffs’

11   congressional, state-level, and local redistricting efforts will be impaired. And the quality and

12   accuracy of census data will be harmed, further reducing the federal funding that Plaintiffs

13   receive and impeding their performance of critical government functions.

14         17.   Defendant Donald J. Trump is the President of the United States of America and is

15   sued in his official capacity. President Trump is responsible for the actions and decisions that are

16   being challenged in this Complaint.

17         18.   Defendant Wilbur L. Ross is the Secretary of the Department of Commerce and is

18   sued in his official capacity. Secretary Ross is responsible for fulfilling the Department of

19   Commerce’s duties under the Constitution and the Census Act.

20         19.   Defendant Department of Commerce is a federal agency. The Department of

21   Commerce, led by Secretary Ross, oversees the Census Bureau, which is tasked with executing

22   the 2020 Census.

23         20.   Defendant Dr. Steven Dillingham is the Director of the U.S. Census Bureau and is

24   sued in his official capacity. Dr. Dillingham’s duties include ensuring that the Bureau executes

25   the 2020 Census.

26         21.   Defendant U.S. Census Bureau is an agency within, and under the jurisdiction of, the

27   Department of Commerce. The Bureau is responsible for planning and executing the decennial

28   census.
                                                        4
                                                                                      First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 5 of 31



 1                                             BACKGROUND

 2   I.    LEGAL BACKGROUND

 3         22.   In every census since 1790, the United States has counted all of its residents,

 4   including for the purpose of apportioning the U.S. House of Representatives, regardless of

 5   residents’ citizenship or immigration status. 1 This practice, consistently followed for well over

 6   two centuries, is required by constitutional and statutory mandates.

 7         23.   The U.S. Constitution provides Congress with the power and responsibility to execute

 8   the decennial census for the purpose of apportioning the U.S. House of Representatives. In

 9   Article I, the Constitution provides, in relevant part, “Representatives . . . shall be apportioned

10   among the several States . . . according to their respective Numbers.” U.S. Const. art I, § 2, cl. 3.

11   It goes on to state that “[t]he actual enumerations shall be made within three Years after the first

12   Meeting of the Congress of the United States, and within every subsequent Term of ten Years, in

13   such Manner as they shall by Law direct.” Id.

14         24.   The Fourteenth Amendment of the U.S. Constitution also governs the census count

15   and its role in apportioning the U.S. House of Representatives. Section 2 of the Fourteenth

16   Amendment provides, in relevant part, “Representatives shall be apportioned among the several

17   States according to their respective numbers, counting the whole number of persons in each State,

18   excluding Indians not taxed.” U.S. Const. amend. XIV, § 2 (emphasis added).

19         25.   In Title 13 of the United States Code, also known as the Census Act, Congress

20   delegated to the Secretary of Commerce the responsibility for conducting the Census, 13 U.S.C.

21   § 141(a), and created the U.S. Census Bureau within the Department of Commerce, to which the

22   Secretary may delegate his Census Act duties, 13 U.S.C. §§ 2, 4.

23         26.   The Census Act also governs the Secretary’s reporting of the census apportionment

24   count addressed in Article I and the Fourteenth Amendment of the Constitution. It requires the

25
            1
               This statement is subject to two qualifications, explicit in the Constitution, that are
26   historically important, but do not relate to the counting of undocumented immigrants in 2020: the
     Three-Fifths Clause that was effectively nullified by the Fourteenth Amendment, and the “Indians
27   not taxed” provision, which is generally not recognized. The inclusion of two express
     qualifications (one of which was subsequently nullified) reinforces the impropriety of the
28   executive branch’s attempt to add an unenumerated qualification.
                                                       5
                                                                                     First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 6 of 31



 1   Secretary to report to the President “[t]he tabulation of total population by States . . . as required

 2   for the apportionment of Representatives in Congress among the several States.” 13 U.S.C.

 3   § 141(b) (emphasis added).

 4         27.   In turn, the President “shall transmit to the Congress a statement showing the whole

 5   number of persons in each State, excluding Indians not taxed, as ascertained under the . . .

 6   decennial census of the population, and the number of Representatives to which each State would

 7   be entitled under an apportionment of the then existing number of Representatives by the . . .

 8   method of equal proportions.” 2 U.S.C. § 2a(a) (emphasis added).

 9         28.   The Supreme Court and other courts have also made clear that the Fourteenth

10   Amendment requires the apportionment of Representatives based on the “total population” in

11   each state. See Evenwel, 136 S. Ct. at 1127-29; see also Fed’n for Am. Immigration Reform v.

12   Klutznick, 486 F. Supp. 564, 576-78 (D.D.C. 1980) (three-judge court) (the Constitution “requires

13   the counting of the ‘whole number of persons’ for apportionment purposes, and while illegal

14   aliens were not a component of the population at the time the Constitution was adopted, they are

15   clearly ‘persons’”); New York v. Dep’t of Commerce, 351 F. Supp. 3d 502, 514 (S.D.N.Y. 2018)

16   (reversed in part on other grounds) (“the Constitution mandates that every ten years the federal

17   government endeavor to count every single person residing in the United States, whether citizen

18   or noncitizen, whether living here with legal status or without,” and “[t]he population count

19   derived from that effort is used . . . to apportion Representatives among the states”).

20         29.   The Census Bureau similarly recognizes that “[a]pportionment is based on the

21   resident population, plus a count of overseas federal employees, for each of the 50 states.” Final

22   2020 Census Residence Criteria and Residence Situations, 83 Fed. Reg. 5525, 5526 n.1 (Feb. 8,

23   2018). That is why the Census Bureau promulgated a rule requiring all residents of the United

24   States, including all “foreign citizens,” to be counted in the 2020 Census. Id. at 5533. This rule,

25   which was adopted in accordance with the notice-and-comment rulemaking process, is known as

26   the “Residence Rule.” The Residence Rule is designed to ensure that the Census Bureau counts

27   all U.S. residents at their “usual residence”—“the place where a person lives and sleeps most of

28   the time.” Id. at 5526.
                                                        6
                                                                                     First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 7 of 31



 1         30.   The Secretary of Commerce himself has reiterated to Congress, while under oath, the

 2   established rule that all residents must be counted. On March 14, 2019, the Secretary testified,

 3   “The constitutional mandate, sir, for the census is to try to count every person residing in the U.S.

 4   at their place of residence on the dates when the census is conducted.” Hearing Before the H.

 5   Comm. on Oversight & Reform, 116th Cong. 31 (Mar. 14, 2019). He further testified, “The

 6   Department of Commerce is fully committed to administering as complete and accurate [a]

 7   decennial census as we can. We intend to try to count every person, taking all necessary actions

 8   to do so.” Id.

 9   II.   THE ADMINISTRATION’S UNLAWFUL ATTEMPT TO ADD A CITIZENSHIP QUESTION
           TO THE 2020 CENSUS
10

11         31.   The Memorandum at issue in this action is directly related to Defendants’ earlier

12   efforts to exclude immigrants from the census count by adding a question to the 2020 Census

13   questionnaire on citizenship status.

14         32.   On March 26, 2018, setting aside decades of practice, Secretary Ross and the

15   Department of Commerce announced that a question on citizenship status would be added to the

16   2020 Census. The Secretary claimed that the decision was due to a request from the Department

17   of Justice for the purpose of obtaining data to enforce the Voting Rights Act. 2

18         33.   Lawsuits to vacate and enjoin the Secretary’s decision were filed by numerous

19   plaintiffs in three district courts (including a suit in this Court by Plaintiffs in this case). Each

20   court struck down Secretary Ross’s decision to add the citizenship question to the 2020 Census.

21   State of California v. Ross, 358 F. Supp. 3d 965, 973-76 (N.D. Cal. 2019) (vacated and remanded

22   on other grounds); New York v. Dep’t of Commerce, 351 F. Supp. 3d at 679-80; Kravitz v. Dep’t

23   of Commerce, 366 F. Supp. 3d 681, 691, 756 (D. Md. 2019) (vacated and remanded on other

24   grounds). Among many other reasons for enjoining the decision, each court found that the

25   Secretary’s reason for adding the citizenship question—to aid Voting Rights Act enforcement—

26   was pretextual.

27
             2
              In the three-and-a-half years of President Trump’s administration, the Department of
28   Justice has filed zero cases to enforce the Voting Rights Act.
                                                         7
                                                                                       First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 8 of 31



 1         34.   The Supreme Court agreed and affirmed the vacatur of the Secretary’s decision.

 2   Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2576 (2019). As a result, no citizenship

 3   question appears on the 2020 Census questionnaire.

 4         35.   The citizenship question litigation before this Court resulted in numerous findings

 5   that are relevant to this case. Among other findings of injury, the Court determined that adding a

 6   citizenship question to the 2020 Census would cause a disproportionate undercount of Plaintiffs’

 7   residents, which, in turn would create “a substantial risk that California will lose its fair share of

 8   political representation in Congress, and by extension, the Electoral College,” cause Plaintiffs to

 9   lose federal funding, require Plaintiffs to expend funds to mitigate the effects of the citizenship

10   question, and harm the quality of the census data. State of California v. Ross, 358 F. Supp. 3d at

11   992-93, 1003-1005.

12   III. PRESIDENT TRUMP ORDERS FEDERAL AGENCIES TO ASSIST THE CENSUS BUREAU’S
          COLLECTION OF CITIZENSHIP DATA FROM GOVERNMENT RECORDS
13

14         36.   On June 11, 2019, President Trump held a press conference in the White House Rose

15   Garden to announce that, following the Supreme Court’s decision in the citizenship question

16   litigation, he would discontinue his efforts to add the question to the 2020 Census. He also

17   announced, however, that he was issuing an executive order on the Census Bureau’s collection of

18   citizenship data.

19         37.   Accordingly, on June 11, 2019, President Trump issued Executive Order 13880,

20   “Collecting Information About Citizenship Status in Connection With the Decennial Census.” 84

21   Fed. Reg. 33,821. In that order, the President stated, “we shall ensure that accurate citizenship

22   data is compiled in connection with the census by other means.” Id. He noted that the Secretary

23   of Commerce had already directed the Census Bureau “to further enhance its administrative

24   record data sets” and “to obtain as many additional Federal and state administrative records as

25   possible.” Id. To facilitate this effort, the President therefore ordered all federal agencies to

26   “promptly provide the [Commerce] Department the maximum assistance permissible, consistent

27   with law, in determining the number of citizens, non-citizens, and illegal aliens in the country,

28
                                                        8
                                                                                     First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 9 of 31



 1   including by providing any access that the Department may request to administrative records that

 2   may be useful in accomplishing that objective.” Id. at 33,824.

 3   IV.   THE JULY 21, 2020 PRESIDENTIAL MEMORANDUM TO EXCLUDE UNDOCUMENTED
           IMMIGRANTS FROM THE APPORTIONMENT COUNT
 4

 5         38.   On July 21, 2020, Defendant Trump issued a Presidential Memorandum to the

 6   Secretary of Commerce entitled, “Excluding Illegal Aliens From the Apportionment Base

 7   Following the 2020 Census,” 85 Fed. Reg. 44,679 (July 21, 2020), and an accompanying

 8   statement. See Ex. 2. The statement began:

 9               Last summer in the Rose Garden, I told the American people that
                 I would not back down in my effort to determine the citizenship
10               status of the United States population. Today, I am following
                 through on that commitment by directing the Secretary of
11               Commerce to exclude illegal aliens from the apportionment base
                 following the 2020 census.
12

13   Id.

14         39.   The Memorandum incorrectly asserts that “[t]he Constitution does not specifically

15   define which persons must be included in the apportionment base,” that the phrase “persons in

16   each state” has been interpreted to mean “inhabitants,” that the scope of the term “inhabitants”

17   requires “the exercise of judgment,” and that the President purportedly has discretion to exercise

18   that judgment to exclude entire categories of persons who reside in the United States. 85 Fed.

19   Reg. at 44,679.

20         40.   On this asserted basis, the Memorandum declares that for reapportionment following

21   the 2020 Census, “it is the policy of the United States to exclude from the apportionment base

22   aliens who are not in a lawful immigration status under the Immigration and Nationality Act, as

23   amended (8 U.S.C. 1101 et seq.), to the maximum extent feasible and consistent with the

24   discretion delegated to the executive branch.” Id. at 44,680.

25         41.   The Memorandum then directs the Secretary of Commerce and the Department of

26   Commerce (and, through them, the Census Bureau) to take steps to allow the President to exclude

27   undocumented immigrants in his apportionment report to Congress issued under 2 U.S.C. § 2(a).

28   Id. This includes, but is not limited to, “provid[ing] information” in the report that the Secretary
                                                       9
                                                                                    First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 10 of 31



 1   must provide to the President under 13 U.S.C. § 141(b) that will “permit[] the President” to

 2   exclude undocumented immigrants in calculating the number of U.S. House seats to which each

 3   state is entitled. Id.

 4          42.       Upon information and belief, following receipt of the Memorandum, the

 5   Department of Commerce has issued (or will imminently issue) directives to the Census Bureau,

 6   constituting final agency action, to implement the policy of excluding undocumented immigrants

 7   from the census count used for congressional apportionment, as set forth in the Memorandum.

 8          43. Defendants cannot reliably exclude undocumented immigrants from the

 9   apportionment count. Even before the Memorandum issued, the Census Bureau’s head of field

10   operations acknowledged that the Bureau will be unable to meet its statutory deadline to report

11   the census count. And just months ago, the federal government represented in separate litigation

12   that there is a “lack of accurate estimates of the resident undocumented population” on a state-by-

13   state basis. 3

14          44. Indeed, the federal government admits that it has not yet formulated a methodology

15   for how to exclude undocumented immigrants from the apportionment count. It has suggested

16   that it may be required to use statistical modeling to comply with the Memorandum. Defendants

17   have not articulated how such statistical modeling will comport with their constitutional

18   obligation to conduct an “actual Enumeration,” U.S. Const. art. 1, § 2, cl. 3, or their obligations

19   under the Census Act, see 13 U.S.C. § 195; see also Dep’t of Commerce v. U.S. House of

20   Representatives, 525 U.S. 316, 342 (1999) (“the Census Act prohibits the use of sampling for

21   apportionment purposes”).

22   V.     PLAINTIFFS WILL BE HARMED BY THE EXCLUSION OF UNDOCUMENTED
            IMMIGRANTS FROM THE CENSUS APPORTIONMENT COUNT
23

24          45. Plaintiffs each have a high number and percentage of residents who are

25   undocumented immigrants, as compared to other states and localities. These residents enrich

26   Plaintiffs’ communities, support their economies, and pay taxes. The Memorandum and the

27           3
             Decl. of Census Bureau Senior Advisor Enrique Lamas, Defs.’ Supp. Rule 26(a)(1)
     Disclosures and Rule 26(a)(2)(C) Disclosures, Alabama v. Dep’t of Commerce, No. 2:18-cv-
28   00772-RDP (N.D. Ala. Mar. 13, 2020).
                                                        10
                                                                                    First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 11 of 31



 1   exclusion of undocumented immigrants from the census apportionment count will cause

 2   numerous harms to Plaintiffs. The harms are due both to the apportionment consequences

 3   themselves, and to the chilling effect that the Memorandum will have on the responses of

 4   Plaintiffs’ residents to the still-ongoing 2020 Census. Defendants’ decision to exclude

 5   undocumented immigrants from the apportionment count was announced just weeks before

 6   Census Bureau enumerators were scheduled to go into the field to encourage households to

 7   respond to the census, creating confusion and further increasing the risk of a differential

 8   undercount harmful to Plaintiffs.

 9         46. The Memorandum and the exclusion of undocumented immigrants from the census

10   apportionment count will likely cause Plaintiffs to lose one or more seats in the U.S. House of

11   Representatives and, consequently, one or more electors in the Electoral College. President

12   Trump expressly states in the Memorandum that this is a primary purpose of excluding

13   undocumented immigrants from the apportionment count:

14               Current estimates suggest that one State is home to more than 2.2
                 million illegal aliens, constituting more than 6 percent of the
15               State’s entire population. Including these illegal aliens in the
                 population of the State for the purpose of apportionment could
16               result in the allocation of two or three more congressional seats
                 than would otherwise be allocated.
17

18   85 Fed. Reg. at 44,680. Upon information and belief, the State referred to in this passage is the

19   State of California.

20         47.   The Memorandum and the exclusion of undocumented immigrants from the census

21   apportionment count will likely cause Plaintiffs to lose federal funding, due to both Plaintiffs’ loss

22   of political power in Congress and the differential undercount of Plaintiffs’ residents. A complete

23   and accurate count of all persons is critical to determine grant amounts provided to states and

24   localities for various federal programs.

25         48.   The Memorandum and the exclusion of undocumented immigrants from the census

26   apportionment count will impair Plaintiffs’ congressional, state-level, and local redistricting

27   efforts. The exclusionary apportionment count and differential undercount will harm Plaintiffs’

28
                                                      11
                                                                                    First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 12 of 31



 1   ability to redistrict based on the total number of residents in the state and to comply with

 2   Plaintiffs’ related constitutional obligations for redistricting.

 3         49.    The Memorandum, the exclusion of undocumented immigrants from the census

 4   apportionment count, and the resulting differential undercount of Plaintiffs’ residents will also

 5   harm the quality and accuracy of census data, including data on resident characteristics. This

 6   harm to the data will impede Plaintiffs’ performance of critical government functions.

 7         50.    Finally, the Memorandum, the exclusion of undocumented immigrants from the

 8   census apportionment count, and the resulting differential undercount of Plaintiffs’ residents have

 9   required, and imminently will require, Plaintiffs to expend additional resources, including time

10   and money, in order to mitigate the differential undercount.

11                                       FIRST CLAIM FOR RELIEF
12     VIOLATION OF ACTUAL ENUMERATION AND APPORTIONMENT MANDATES
                  (U.S. Const. art. I, § 2, cl. 3; U.S. Const. amend. XIV, § 2)
13

14         51.    Plaintiffs re-allege and incorporate herein by reference each and every allegation and

15   paragraph set forth previously.

16         52.    The Constitution requires the “actual Enumeration” of all persons in each state every

17   ten years. U.S. Const. art. I, § 2, cl. 3.

18         53.    The Fourteenth Amendment requires that “Representatives shall be apportioned

19   among the several States according to their respective numbers, counting the whole number of

20   persons in each State.” U.S. Const. amend. XIV, § 2.

21         54.    Undocumented immigrants are recognized as persons under the Fourteenth

22   Amendment. Plyler v. Doe, 457 U.S. 202, 210 (1982).

23         55.    Defying these constitutional mandates to count all persons, including undocumented

24   immigrants, for the purpose of apportionment, the Memorandum declares that “it is the policy of

25   the United States to exclude from the apportionment base” undocumented immigrants. 85 Fed.

26   Reg. at 44,680. The Memorandum further instructs the Secretary of Commerce “to provide

27   information permitting the President” to implement this unconstitutional policy. This policy, and

28
                                                        12
                                                                                    First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 13 of 31



 1   any action Defendants take to further the policy, violates the Constitution’s Enumeration Clause

 2   and the Apportionment Clause of the Fourteenth Amendment.

 3         56.   Defendants’ violations of the Enumeration Clause and the Apportionment Clause

 4   cause ongoing, irreparable harm to Plaintiffs and their residents, including the denial of

 5   California’s proportionate share of congressional representatives and Electoral College electors.

 6                                     SECOND CLAIM FOR RELIEF
 7                           VIOLATION OF SEPARATION OF POWERS
                              (U.S. Const. art. I, § 1; U.S. Const. art. II, § 3)
 8

 9         57.   Plaintiffs re-allege and incorporate herein by reference each and every allegation and

10   paragraph set forth previously.

11         58.   Article I, Section 1 of the Constitution enumerates that “[a]ll legislative Powers

12   herein granted shall be vested in [the] Congress.”

13         59.   Article II, Section 3 of the Constitution requires the President to “take Care that the

14   Laws be faithfully executed.”

15         60.   The Constitution’s Enumeration Clause, as amended by the Fourteenth Amendment,

16   “vests Congress with virtually unlimited discretion in conducting the decennial ‘actual

17   Enumeration.’” Dep’t of Commerce v. New York, 139 S. Ct. at 2566 (quoting Wisconsin v. City of

18   New York, 517 U.S. 1, 19 (1996)).

19         61.   Within nine months of the census date, Congress requires the Secretary to report to

20   the President “[t]he tabulation of total population by States . . . as required for the apportionment

21   of Representatives in Congress among the several States . . . .” 13 U.S.C. § 141(b). Based on

22   that tabulation, Congress mandates that the President “shall transmit to the Congress a statement

23   showing the whole number of persons in each State . . . and the number of Representatives to

24   which each State would be entitled under an apportionment” calculated by “the method of equal

25   proportions.” 2 U.S.C. § 2a(a).

26         62.   Congress did not authorize the President to exclude undocumented immigrants from

27   the apportionment base. Yet the Memorandum proclaims that when the President calculates “the

28   number of Representatives to which each State would be entitled” and “transmits to the Congress
                                                       13
                                                                                    First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 14 of 31



 1   a statement” providing that calculation, he will exclude undocumented immigrants from the

 2   apportionment base in disregard of the congressional mandate in 2 U.S.C. § 2a(a). 85 Fed. Reg.

 3   at 44,680.

 4         63.    Under the separation of powers, the executive branch “may not decline to follow a

 5   statutory mandate . . . simply because of policy objections. In re Aiken Cty., 725 F.3d 255, 259

 6   (D.C. 2013). The President’s unilateral exclusion of undocumented immigrants from the

 7   apportionment base is “incompatible” with Congress’s will. See Youngstown Sheet & Tube Co. v.

 8   Sawyer, 343 U.S. 579, 637 (1952) (Jackson, J., concurring).

 9         64.    Nor has Congress delegated to the President the authority to take the census or to

10   dictate what is included in the Secretary’s report to him. By requiring the Secretary, in preparing

11   his report to the President, to “take all appropriate action” to implement the Memorandum’s

12   unconstitutional policy of excluding undocumented immigrants from the apportionment base, and

13   to include in the report estimates of the number of undocumented immigrants in each state, 85

14   Fed. Reg. at 44,680, the President disregards Congress’s intent in the Census Act that all persons

15   be counted in the apportionment. See Youngstown, 343 U.S. at 637 (Jackson, J., concurring).

16         65.    When the President usurps Congress’s authority in this manner, “his power is at its

17   lowest ebb,” id., and he has failed his duty to “take Care that the Laws be faithfully executed,”

18   U.S. Const. art. II, § 3. The Memorandum thus violates the Constitution’s separation of powers.

19         66.    The President’s violations of separation of powers principles cause ongoing,

20   irreparable harm to Plaintiffs and their residents, including the denial of California’s

21   proportionate share of congressional representatives and Electoral College electors.

22                                     THIRD CLAIM FOR RELIEF
23                          VIOLATION OF CENSUS ACT (ULTRA VIRES)
                                  (2 U.S.C. § 2a(a); 13 U.S.C. § 141)
24

25         67.    Plaintiffs re-allege and incorporate herein by reference each and every allegation and

26   paragraph set forth previously.

27         68.    The Census Act requires the Secretary of Commerce to report to the President, within

28   nine months of the census date, “[t]he tabulation of total population by States . . . as required for
                                                       14
                                                                                     First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 15 of 31



 1   the apportionment of Representatives in Congress among the several States . . . .” 13 U.S.C.

 2   § 141(b). Based on that tabulation, the President “shall transmit to the Congress a statement

 3   showing the whole number of persons in each State . . . and the number of Representatives to

 4   which each State would be entitled under an apportionment” calculated by “the method of equal

 5   proportions.” 2 U.S.C. § 2a(a).

 6         69.   To determine “[t]he tabulation of total population by States,” 13 U.S.C. § 141(b),

 7   persons were counted at their “usual residence” under “the first enumeration Act and ha[ve] been

 8   [so counted] by the Census Bureau ever since . . . .” Franklin v. Massachusetts, 505 U.S. 788,

 9   804 (1992). The Census Bureau has adopted this methodology in its Residence Rule, which

10   requires that each person is counted in “the place where [the] person lives and sleeps most of the

11   time.” 83 Fed. Reg. at 5526.

12         70.   Under the Residence Rule, “[c]itizens of foreign countries living in the United States”

13   are “[c]ounted at the U.S. residence where they live and sleep most of the time.” 83 Fed. Reg. at

14   5533. Undocumented immigrants are thus counted at their usual residence and included in the

15   tabulation of total population reported to the President. Id.

16         71.   The Memorandum violates 13 U.S.C. § 141. It directs the Secretary, in preparing his

17   report to the President, to “take all appropriate action” to implement the Memorandum’s

18   unconstitutional policy of excluding undocumented immigrants from the apportionment base, and

19   to include in the report estimates of the number of undocumented immigrants in each state. These

20   directives violate 13 U.S.C. § 141’s requirements that the Secretary conduct an actual

21   Enumeration to determine the “total population by States”—including undocumented

22   immigrants—“as required for the apportionment of Representatives in Congress among the

23   several States,” and report only that tabulation to the President.

24         72.   The Memorandum also violates 2 U.S.C. § 2a(a). It proclaims that when the

25   President calculates “the number of Representatives to which each State would be entitled” and

26   “transmits to the Congress a statement” providing that calculation, 2 U.S.C. § 2a(a), he will

27   exclude undocumented immigrants from the apportionment base. 85 Fed. Reg. at 44,680. This

28   policy violates 2 U.S.C. § 2a(a)’s requirements that the President use only the actual Enumeration
                                                       15
                                                                                  First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 16 of 31



 1   of “the whole number of persons in each State” to calculate the apportionment of congressional

 2   representatives, and to perform that calculation “by the . . . method of equal proportions.”

 3         73.    Neither the President nor an agency can take any action that exceeds the scope of

 4   constitutional or statutory authority. See Youngstown, 343 U.S. at 588-89. By violating the

 5   Census Act, the President and the Secretary act ultra vires.

 6         74.    Defendants’ violations of the Census Act cause ongoing, irreparable harm to

 7   Plaintiffs and their residents, including the denial of California’s proportionate share of

 8   congressional representatives and Electoral College electors.

 9                                        FOURTH CLAIM FOR RELIEF
10                                        VIOLATION OF CENSUS ACT
                                               (13 U.S.C. § 195)
11

12         75.    Plaintifffs reallege and incorporate herein by reference each and every allegation and

13   paragraph set forth previously.

14         76.    The Memorandum also violates the Census Act because it directs Defendants to

15   violate the prohibition in section 195 on the use of statistical sampling for determining the

16   apportionment count. See 13 U.S.C. § 195.

17         77.    Section 195 states: “Except for the determination of population for purposes of

18   apportionment of Representatives in Congress among the several States, the Secretary shall, if he

19   considers it feasible, authorize the use of the statistical method known as ‘sampling’ in carrying

20   out the provisions of this title.”

21         78.    The Supreme Court has determined that Section 195 “directly prohibits the use of

22   sampling in the determination of population for purposes of apportionment.” House of

23   Representatives, 525 U.S. at 338 (opinion of the Court).

24         79.    The 2020 Census questionnaire contains no questions on citizenship or immigration

25   status, and thus, Defendants have taken no “actual enumeration,” see U.S. CONST. art. I, § 2, cl. 3,

26   of residents’ citizenship or immigration status.

27

28
                                                        16
                                                                                    First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 17 of 31



 1         80.   On information and belief, Defendants’ implementation of the Memorandum will

 2   therefore likely require them to violate section 195 by using statistical sampling to determine a

 3   census apportionment count that excludes undocumented immigrants.

 4         81.    Any such “sampling,” which seeks to extrapolate the features of an entire population

 5   from a small segment thereof, is distinguishable from “imputation,” which simply seeks to fill in

 6   missing data as part of an effort to count individuals one by one. See Utah v. Evans, 536 U.S.

 7   452, 466-73 (2002).

 8         82.   Neither the President nor an agency can take any action that exceeds the scope of

 9   constitutional or statutory authority. See Youngstown, 343 U.S. at 588-89. By violating the

10   Census Act, the President and the Secretary also act ultra vires.

11         83.   Defendants’ violations of the Census Act cause ongoing, irreparable harm to

12   Plaintiffs and their residents, including the denial of California’s proportionate share of

13   congressional representatives and Electoral College electors.

14                                     FIFTH CLAIM FOR RELIEF
15                   VIOLATION OF ADMINISTRATIVE PROCEDURE ACT
                  (Action Not in Accordance with Law in Violation of 5 U.S.C. § 706)
16

17         84.   Plaintiffs re-allege and incorporate herein by reference each and every allegation and

18   paragraph set forth previously.

19         85.   The Constitution’s Enumeration Clause, as amended by the Fourteenth Amendment,

20   is implemented through the Census Act. The Census Act requires the Secretary of Commerce to

21   report to the President, within nine months of the census date, “[t]he tabulation of total population

22   by States”—including undocumented immigrants—“as required for the apportionment of

23   Representatives in Congress among the several States . . . .” 13 U.S.C. § 141(b). Based on that

24   tabulation, the President “shall transmit to the Congress a statement showing the whole number of

25   persons in each State . . . and the number of Representatives to which each State would be entitled

26   under an apportionment” calculated by “the method of equal proportions.” 2 U.S.C. § 2a(a).

27

28
                                                       17
                                                                                    First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 18 of 31



 1          86.   The Administrative Procedure Act provides that a court must “hold unlawful and set

 2   aside agency action” that is not in accordance with law, contrary to constitutional right, in excess

 3   of statutory authority, or without observance of procedure required by law. 5 U.S.C. § 706(2).

 4          87.   The Memorandum’s policy of excluding undocumented immigrants from the

 5   enumeration used for apportionment is not in accordance with and exceeds the President’s

 6   authority under the Census Act, and it is contrary to the Enumeration Clause.

 7          88.   Upon information and belief, the Department of Commerce has directed or will direct

 8   the Census Bureau, in a final agency action, to implement the Memorandum’s policy of excluding

 9   undocumented immigrants from the enumeration used for apportionment, in violation of these

10   provisions of the Administrative Procedure Act.

11          89.   Among the violations is Defendants’ failure to observe the Administrative Procedure

12   Act’s notice-and-comment rulemaking requirement before dispensing with the Census Bureau’s

13   long-established Residence Rule. Absent sufficient notice and comment, the Census Bureau is

14   prohibited from implementing the Memorandum’s unconstitutional policy of excluding

15   undocumented immigrants from the enumeration used for apportionment and superseding the

16   Residence Rule’s requirement to count all persons—including undocumented immigrants—“at

17   the U.S. residence where they live and sleep most of the time.” 83 Fed. Reg. at 5533.

18          90.   Defendants have or imminently will also violate the Administrative Procedure Act to

19   the extent that, in order to exclude undocumented immigrants from the apportionment,

20   Defendants utilize any statistical method to that fails to comport with the constitutional obligation

21   to conduct an “actual Enumeration,” U.S. Const. art. 1, § 2, cl. 3, or obligations under the Census

22   Act.

23          91.   The Secretary’s actions to implement the Memorandum’s policy are additional final

24   agency actions that violate these provisions of the Administrative Procedure Act.

25          92.   Defendants’ violations of the Administrative Procedure Act cause ongoing,

26   irreparable harm to Plaintiffs and their residents, including the denial of California’s

27   proportionate share of congressional representatives and Electoral College electors.

28
                                                       18
                                                                                    First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 19 of 31



 1                                     SIXTH CLAIM FOR RELIEF

 2                    VIOLATION OF ADMINISTRATIVE PROCEDURE ACT
                 (Action that Is Arbitrary and Capricious in Violation of 5 U.S.C. § 706)
 3

 4         93.   Plaintiffs re-allege and incorporate herein by reference each and every allegation and

 5   paragraph set forth previously.

 6         94.   The Constitution’s Enumeration Clause, as amended by the Fourteenth Amendment,

 7   is implemented through the Census Act. The Census Act requires the Secretary of Commerce to

 8   report to the President, within nine months of the census date, “[t]he tabulation of total population

 9   by States”—including undocumented immigrants—“as required for the apportionment of

10   Representatives in Congress among the several States . . . .” 13 U.S.C. § 141(b). Based on that

11   tabulation, the President “shall transmit to the Congress a statement showing the whole number of

12   persons in each State . . . and the number of Representatives to which each State would be entitled

13   under an apportionment” calculated by “the method of equal proportions.” 2 U.S.C. § 2a(a).

14         95.   The Administrative Procedure Act provides that a court must “hold unlawful and set

15   aside agency action that is arbitrary and capricious, an abuse of discretion, runs counter to the

16   evidence before the agency, or fails to consider an important aspect of the problem. 5 U.S.C.

17   § 706; Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43 (1983).

18         96.   Upon information and belief, the Department of Commerce has directed or will direct

19   the Census Bureau, in a final agency action, to implement the Memorandum’s policy of excluding

20   undocumented immigrants from the enumeration used for apportionment, in violation of these

21   provisions of the Administrative Procedure Act.

22         97.   Defendants act arbitrarily and capriciously because, among other things, they acted or

23   will imminently act without sufficient data, and without sufficient time to produce such data, to

24   determine the total number of undocumented immigrants in each state to exclude from the

25   apportionment base.

26         98.   The Secretary’s actions to implement the Memorandum’s policy are additional final

27   agency actions that violate these provisions of the Administrative Procedure Act.

28
                                                      19
                                                                                   First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 20 of 31



 1         99.   Defendants’ violations of the Administrative Procedure Act cause ongoing,

 2   irreparable harm to Plaintiffs and their residents, including the denial of California’s

 3   proportionate share of congressional representatives and Electoral College electors.

 4                                     SIXTH CLAIM FOR RELIEF
 5                                      DECLARATORY RELIEF
                                           (28 U.S.C. § 2201)
 6

 7         100. Plaintiffs re-allege and incorporate herein by reference each and every allegation and

 8   paragraph set forth previously.

 9         101. An actual controversy presently exists between Plaintiffs and Defendants about

10   whether the Constitution and Census Act require the apportionment base used to apportion

11   congressional representatives to include all persons counted in each state, including

12   undocumented immigrants.

13        102. Plaintiffs are entitled to a declaration that the Constitution and the Census Act require

14   the apportionment base used to apportion congressional representatives to include all persons

15   counted in each state, including undocumented immigrants.

16                                        PRAYER FOR RELIEF

17         WHEREFORE, Plaintiffs respectfully request that this Court:

18         1.    Issue a declaration that Defendants’ decision to exclude undocumented immigrants

19   from the apportionment base following the 2020 Census, and any action to implement that

20   decision, violate the Constitution and laws of the United States;

21         2.    Issue a declaration that Defendants’ decision to exclude undocumented immigrants

22   from the apportionment base following the 2020 Census, and any action to implement that

23   decision, violate the Administrative Procedure Act;

24         3.    Issue a preliminary and permanent injunction enjoining Defendants and all those

25   acting in concert with them from excluding undocumented immigrants from the apportionment

26   base following the 2020 Census, or taking any action to implement that policy;

27         4.    Issue a writ of mandamus compelling the Secretary of Commerce to tabulate and

28   report the total population by States under 13 U.S.C. § 141(b) based on the actual enumeration of
                                                       20
                                                                                    First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 21 of 31



 1   the whole number of persons in each state, including undocumented immigrants, without

 2   providing a report estimating the number of undocumented immigrants in each state;

 3        5.    Issue a writ of mandamus compelling the President to transmit to the Congress a

 4   statement showing the whole number of persons in each State, including undocumented

 5   immigrants, and the number of congressional representatives to which each State would be

 6   entitled under an apportionment calculated by the method of equal proportions;

 7        6.    Award Plaintiffs costs, expenses, and reasonable attorney fees; and

 8        7.    Award such other relief as the Court deems just and proper.

 9   Dated: August 24, 2020                              Respectfully submitted,
10                                                       XAVIER BECERRA
                                                         Attorney General of California
11                                                       THOMAS S. PATTERSON
                                                         Senior Assistant Attorney General
12                                                       ANTHONY R. HAKL
                                                         Supervising Deputy Attorney General
13

14                                                       /s/ R. Matthew Wise_______
15                                                       GABRIELLE D. BOUTIN
                                                         R. MATTHEW WISE
16                                                       Deputy Attorneys General
                                                         Attorneys for Plaintiff State of California
17

18   Dated: August 24, 2020                              MIKE FEUER
                                                         City Attorney for the City of Los Angeles
19
                                                         /s/ Valerie Flores _______
20                                                       VALERIE FLORES, SBN 138572
                                                         Managing Senior Assistant City Attorney
21                                                       MICHAEL J. DUNDAS, SBN 226930
                                                         Deputy City Attorney
22                                                       200 North Main Street, 7th Floor, MS 140
                                                         Los Angeles, CA 90012
23                                                       Telephone: (213) 978-8130
                                                         Fax: (213) 978-8222
24                                                       Email: Valerie.Flores@lacity.org
25

26
     Dated: August 24, 2020                              CHARLES PARKIN
27                                                       City Attorney for the City of Long Beach
28                                                       /s/ Charles Parkin _______
                                                    21
                                                                                 First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 22 of 31



 1                                            SBN 159162
                                              333 W. Ocean Blvd., 11th Floor
 2                                            Long Beach CA, 90802
                                              Telephone: (562) 570-2200
 3                                            Fax: (562) 436-1579
                                              Email: Charles.Parkin@longbeach.gov
 4

 5   Dated: July 28, 2020                     BARBARA J. PARKER
                                              City Attorney for the City of Oakland
 6
                                              /s/ Maria Bee _______
 7                                            MARIA BEE, SBN 167716
                                              Chief Assistant City Attorney
 8                                            MALIA MCPHERSON
                                              Deputy City Attorney
 9                                            City Hall, 6th Floor
                                              1 Frank Ogawa Plaza
10                                            Oakland, California 94612
                                              Telephone: (510) 238-3601
11                                            Fax: (510) 238-6500
                                              Email: mbee@oaklandcityattorney.org
12

13   Dated: July 28, 2020                     DANNIS WOLIVER KELLEY

14
                                              /s/ Sue Ann Salmon Evans
15                                            Sue Ann Salmon Evans, SBN 151562
                                              Keith A. Yeomans, SBN 245600
16                                            115 Pine Avenue, Suite 500
                                              Long Beach, CA 90802
17                                            Telephone: 562.366.8500
                                              Facsimile: 562.366.8505
18                                            sevans@DWKesq.com
                                              kyeomans@DWKesq.com
19                                            Attorneys for Los Angeles United School
                                              District
20

21   Dated: July 28, 2020                     /s David I. Holtzman_______
                                              DAVID I. HOLTZMAN, SBN 299287
22                                            DANIEL P. KAPPES
                                              JACQUELINE N. HARVEY
23                                            HOLLAND & KNIGHT LLP
                                              50 California Street, 28th Floor
24                                            San Francisco, CA 94111
                                              Telephone: (415) 743-6970
25                                            Fax: (415) 743-6910
                                              Email: david.holtzman@hklaw.com
26                                            Attorneys for Plaintiff County of Los Angeles

27

28
                                         22
                                                                     First Amended Complaint
 Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 23 of 31



 1                                            ATTESTATION

 2          I, R. Matthew Wise, am the ECF user whose user ID and password authorized the filing of

 3   this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have

 4   concurred in this filing.

 5   DATED: August 24, 2020                        /s/        R. Matthew Wise

 6                                                            R. Matthew Wise

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         23
                                                                                   First Amended Complaint
Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 24 of 31




                 EXHIBIT 1
. ~,.-~Case
       -9 5:20-cv-05169-LHK-RRC-EMC
,. ... .v ... ,.,...
              c,o
                       .   •
                                              Document 28 Filed 08/24/20 Page 25 of 31

                                                                                                        44679

Federal Register
                               Presidential Documents
Vol. 85, No. 142

Thursday, Iu ly 23, 2020



Title 3-                       Memorandum of July 21, 2020

The President                  Excluding Illegal Aliens From the Apportionment" Base
                               Following the 2020 Census

                               Memorandum for the Secretary of Commerce

                               By the authority vested in me as President by the Constitution and the
                               laws of the United States of America, it is hereby ordered as follows:
                               Section 1. Background. In order to apportion Representatives among the
                               States, the Constitution requires the enumeration of the population of the
                               United States every 10 years and grants the Congress the power and discretion
                               to direct the manner in which this decennial census is conducted (U.S.
                               Const. art. I, sec. 2, cl. 3). The Congress has charged the Secretary of
                               Commerce (the Secretary) with directing the conduct of the decennial census
                               in such form and content as the Secretary may determine (13 U.S.C. 141(a)).
                               By the direction of the Congress, the Secretary then transmits to the President
                               the report of his tabulation of total population for the apportionment of
                               Representatives in the Congress (13 U.S.C. 141(b)). The President, by law,
                               makes the final determination regarding the "whole number of persons
                               in each State," which determines the number of Representatives to be appor-
                               tioned to each State, and transmits these determinations and accompanying
                               census data to the Congress (2 U.S.C. 2a(a)). The Congress has provided
                               that it is "the President's personal transmittal of the report to Congress"
                               that "settles the apportionment" of Representatives among the States, and
                               the President's discretion to settle the apportionment is more than "ceremo-
                               nial or ministerial" and is essential "to the integrity of the process" (Franklin
                               v. Massachusetts, 505 U.S. 788, 799, and 800 (1992)).
                               The Constitution does not specifically define which persons must be i~cluded
                               in the apportionment base. Although the Constitution requires the " persons
                               in each. State, excluding Indians not taxed," to be enumerated in the census,
                               that requirement has never been understood to include in the apportionment
                               base every individual physically present within a State's boundaries at the
                               time of the census. Instead, the term " persons in each State" has been
                               interpreted to mean that only the "inha bitants" of each State sh9uld be
                               included. Determining which persons should be considered "inhabitants"
                               for the purpose of apportionment requires the exercise of judgment. For
                               examplfl, aliens who are only temporarily in the United States, such as
                               for business or tourism, and certain foreign diplomatic personnel are "per-
                               sons" who have been excluded from the apportionment base in past censuses .
                               Conversely, the Constitution also has never been understood to exclude
                               every person who is not physically "in" a State at the time of the census.
                               For example, overseas Federal personnel have, at various times, been in-
                               cluded in and excluded from the populations of the States in which they
                               maintai_ned their homes of record. The discretion delegated to the executive
                               branch to determine who qualifies as an "inhabitant" includes authority
                               to exclude from the apportionment base aliens who are not in a lawful
                               immigration status.
  Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 26 of 31

44680    Federal Regis ter / Vol. 85 , No. 142 / Thursday, July 23, 2020 / Presidential Documents

                              In Executive Order 13880 of July 11, 2019 (Collecting Information About
                              Citizenship Status in Connection With the Decennial Census}, I instructed
                              executive departments and agencies to share information with the Department
                              of Commerce, to the extent permissible and consistent with law, to allow
                              the Secretary to obtain accurate data on the number of citizens, non-citizens,
                              and illegal aliens in the country. As the Attorney General and I explained
                              at the time that order was signed, data on illegal aliens could be relevant
                              for the ·purpose of conducting the apportionment, and we intended to exam-
                              ine that issue.
                              Sec. 2. Policy. For the purpose of the reapportionment of Representatives
                              following the 2020 census, it is the policy of the United States to .exclude
                              from the apportionment base aliens who are not in a lawful immigration
                              status under the Immigration and Nationality Act, as amended (8 U.S.C.
                              1101 et. seq.}, to the maximum extent feasible and consistent with the discre-
                              tion delegated to the executive branch. Excluding these illegal aliens from
                              the apportionment base is more consonant with the principles of representa-
                              tive democracy underpinning our system of Government. Affording congres-
                              sional representation, and therefore formal political influence, to States on
                              account of the presence within their borders of aliens who have not followed
                              the steps to secure a lawful immigration status under our laws undermines
                              those principles. Many of these aliens entered the country illegally in the
                              first place. Increasing congressional representation based on the presence
                              of aliens who are not in a lawful immigration status would also create
                              perverse incentives encouraging violations of Federal law. States adopting
                              policies that encourage illegal aliens to enter this country and tha\ hobble
                              Federal efforts to enforce the immigration laws passed by the Congress
                              should not be rewarded with greater representation in the House of Represent-
                              atives. Current estimates suggest that one State is home to more than 2.2
                              million illegal aliens , constituting more than 6 percent of the State's entire
                              population. Including these illegal aliens in the population of the State
                              for the purpose of apportionment could result in the allocation of two
                              or three more congressional seats than would otherwise be allocated. .
                              I have accordingly determined that respect for the law and protection of
                              the integrity of the democratic process warrant the exclusion of illegal aliens
                              from the apportionment base, to the extent feasible and to the maximum
                              extent of the President's discretion under the law.
                              Sec. 3. Excluding Illegal Aliens from the Apporlionment Base. In preparing
                              his report to the President under section 141(b} of title 13, United States
                              Code, the Secretary shall take all appropriate action, consistent with the
                              Constitution and other applicable law, to provide information permitting
                              the President, to the extent practicable, to exercise the President's discretion
                              to carry out the policy set forth in section 2 of this memorandum. The
                              Secretary shall also include in that report information tabulated according
                              to the methodology set forth in Final 2020 Census Residence Criteria and
                              Residence Situations, 83 FR 5525 (Feb. 8, 2018).
                              Sec. 4. General Provisions. (a} Nothing in this memorandum shall be con-
                              strued to impair or otherwise affect:
                                 (i} the authority granted by law to an executive department or agency,
                                 or the head thereof; or
                                (ii) the functions of the Director of the Office of Management and Budget
                                relating to budgetary, administrative, or legislative proposals.
                                [b) This memorandum shall be implemented consistent with ap'plicable
                              law and subject to the availability of appropriations.
     Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 27 of 31

                    Federal Register / Vol. 85, No. 142 / Thursday, July 23, 2020 / Presidential Documents    44681

                                            (c} This memorandum is not intended to, and does not, create any right
                                         or benefit, substantive or procedural, enforceable at law or in equity by
                                         any party against the United States, its departments, agencies, or entities,
                                         its officers, employees , or agents, or any other person.




                                        THE WHITE HOUSE ,
                                        Washington, July 21, 2020

IFR Doc. 2020-16216
Filed 7-2 2- 20; Z:00 pmJ
Billing cod e 3510-07-P
Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 28 of 31




                 EXHIBIT 2
                 Case
Statement from the President Regarding Appo1tionm ent I The White House
                         5:20-cv-05169-LHK-RRC-EMC                 Document      28 Filed 08/24/20 Page 29 of 31
                                                                        https://www.whitehouse.gov/briefings-statements/statement-president-re ...




                                                          STATEMENTS & RELEASES ·




                           Statelllent frolll the President
                            Regarding Apportiontnent
                                                     IMMIGRATION          Issued on:   July 21, 2020


                                                                   * * *
                Last summer in the Rose Garden, I told the American people that I would not back
                down in my effort to determine the citizenship status of the United States
                pop_ulation. Today, I am following through on that commitment by directing the
                Secretary of Commerce to exclude illegal aliens from the apportionment base
                following the 2020 census.


                The.re used to be a time when you could proudly declare, "I am a citizen of the United
                States." But now, the radical left is trying to erase the existence of this concept and
                conceal the number of illegal aliens in our country. This is all part of a broader left-·
                wing effort to erode the rights ~f Americans citizens, and I will not stand for it.


                 Today's action to exclude illegal aliens from the apportionment base reflects a better
                 understanding of the Constitution and is consistent with the principles of our
                 representative democracy. My Administration will not support giving congressional
                 representation to aliens who enter or remain in the country unlawfully, because
                 doing so would create perverse incentives and undermine our system of
                 government. Just as we do not_give political power to people who are here



                                                                                                                                '7/27/2020, 9:14 PM
 I of2
                Case
Statement from the President Regarding Apportionment I The White House
                        5:20-cv-05169-LHK-RRC-EMC                 Document     28 Filed 08/24/20 Page 30 of 31
                                                                       https://www.whitehouse.gov/briefings-statements/statement-president-re ...



               temporarily, we should not give political power to people who should not be here at
               all. .


               Under an Executive Order I signed last year, Federal departments and agencies hav~
               been collecting the information needed to conduct an accurate census and inform
               responsible decisions about public policy, voting rights, and representation in
               Congress. Today's action further advances this effort and is another example of my
               Administration's commitment to faithfully representing the citizens of the United
                Stat€s and putting their interests first.




2 of2                                                                                                                         7/27/2020, 9:14 PM
  Case 5:20-cv-05169-LHK-RRC-EMC Document 28 Filed 08/24/20 Page 31 of 31




                                  CERTIFICATE OF SERVICE
Case Name:        State of California, et al. v.          No.    5:20-cv-05169-LHK
                  Donald J. Trump, et al.

I hereby certify that on August 24, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on August 24,
2020, at Sacramento, California.


                Eileen A. Ennis                                 /s/ Eileen A. Ennis
                   Declarant                                         Signature

SA2020302398
34346750.docx
